17‐2421(L) 
Rivas Plaza v. Whitaker 
                                                                                                             BIA 
                                                                                              Vomacka, IJ 
                                                                                            A205 220 962 
                                               
                               UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                      SUMMARY ORDER 
                                                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
ʺSUMMARY ORDERʺ).  A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 14th day of December, two thousand eighteen. 
                     
PRESENT:  ROBERT D. SACK, 
                    BARRINGTON D. PARKER, 
                    DENNY CHIN, 
                                         Circuit Judges.                             
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
ALDO YURY RIVAS PLAZA, 
                                         Petitioner, 
                                                                                           
                                         v.                                         17‐2421(L);  
                                                                                    18‐1325 (Con)   
                                                               
MATTHEW G. WHITAKER, Acting United States 
Attorney General,  
                                         Respondent. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR PETITIONER:                                               Perham Makabi, Kew Gardens, New York. 
 
                                                                                                 

FOR RESPONDENT:                            Chad A. Readler, Acting Assistant Attorney 
                                           General; Jeffery R. Leist, Senior Litigation 
                                           Counsel; Jennifer A. Bowen, Trial Attorney, 
                                           Office of Immigration Litigation, United States 
                                           Department of Justice, Washington, DC. 
 
              UPON DUE CONSIDERATION of these petitions for review of a Board 

of Immigration Appeals (ʺBIAʺ) decision, IT IS HEREBY ORDERED, ADJUDGED, 

AND DECREED that the petitions for review are DENIED. 

              Petitioner Aldo Yury Rivas Plaza, a native and citizen of Ecuador, seeks 

review of an August 3, 2017, decision of the BIA affirming an September 30, 2016, 

decision of an Immigration Judge (ʺIJʺ) denying Rivas Plazaʹs application for 

cancellation of removal.  In re Aldo Yury Rivas Plaza, No. A 205 220 962 (B.I.A. Aug. 3, 

2017), affʹg No. A 205 220 962 (Immig. Ct. N.Y. City Sept. 30, 2016).  Rivas Plaza also 

seeks review of an April 25, 2018, decision of the BIA denying his motion to reopen.  In 

re Aldo Yury Rivas Plaza, No. A 205 220 962 (B.I.A. Apr. 25, 2018).  We assume the 

partiesʹ familiarity with the underlying facts and procedural history in this case. 

              An alien, such as Rivas Plaza, may have his removal cancelled if he: 

(1) ʺhas been physically present in the United States for a continuous period of not less 

than 10 yearsʺ; (2) ʺhas been a person of good moral character duringʺ those years; 

(3) has not been convicted of certain offenses; and (4) establishes that his ʺremoval 

would result in exceptional and extremely unusual hardshipʺ to his United States‐

citizen spouse, parent, or child.  8 U.S.C. § 1229b(b)(1).  Because the BIA relied solely on 



                                            ‐ 2 ‐ 
 
                                                                                                 

the hardship factor in denying relief here, that is the only issue before us.  See Wei Sun v. 

Sessions, 883 F.3d 23, 27 (2d Cir. 2018).  Our jurisdiction to review the agencyʹs denial of 

cancellation of removal based on an applicantʹs failure to satisfy the hardship 

requirement is limited to constitutional claims and questions of law.  8 U.S.C. 

§ 1252(a)(2)(B), (D); Barco‐Sandoval v. Gonzales, 516 F.3d 35, 39‐40 (2d Cir. 2008).  While 

final orders of removal and orders denying motions to reopen are treated separately 

and require separate petitions for review, when the orders are ʺsufficiently connected,ʺ 

a jurisdictional bar that applies to the former will also apply to the latter.  Durant v. INS, 

393 F.3d 113, 115‐16 (2d Cir. 2004).  Here, as the two orders are directly connected, the 

jurisdictional bar applies to both petitions. 

              When assessing jurisdiction, we ʺstudy the arguments asserted . . . to 

determine, regardless of the rhetoric employed in the petition, whether it merely 

quarrels over the correctness of the factual findings or justification for the discretionary 

choices, in which case the court would lack jurisdiction, or whether it instead raises a 

ʹconstitutional claimʹ or ʹquestion of law,ʹ in which case the court could exercise 

jurisdiction to review those particular issues.ʺ  Xiao Ji Chen v. U.S. Depʹt of Justice, 471 

F.3d 315, 329 (2d Cir. 2006).  For jurisdiction to attach, however, such claims must be 

colorable.  Barco‐Sandoval, 516 F.3d at 40.  We review constitutional claims and questions 

of law de novo.  Pierre v. Holder, 588 F.3d 767, 772 (2d Cir. 2009).  




                                              ‐ 3 ‐ 
 
                                                                                               

              We dismiss the petitions because Rivas Plaza has not identified any 

colorable question of law.  He argues that the BIA failed to adequately address his 

motherʹs testimony that her daughters were unable to take care of her and 

mischaracterized her testimony as equivocal.  Although the agency may commit an 

error of law if it ignores or seriously mischaracterizes material facts, see Mendez v. 

Holder, 566 F.3d 316, 323 (2d Cir. 2009), or if it applies the wrong legal standard, see Khan 

v. Gonzales, 495 F.3d 31, 35 (2d Cir. 2007), as set forth below, the record does not indicate 

any such error.  

              The hardship to an alienʹs relative upon removal ʺmust be ʹsubstantiallyʹ 

beyond the ordinary hardship that would be expected when a close family member 

leaves this country.ʺ  Matter of Monreal‐Aguinaga, 23 I. & N. Dec. 56, 62 (B.I.A. 2001) 

(quoting H.R. Conf. Rep. No. 104‐828 (1996)).  The agency considers factors such as 

ʺage[], health, and circumstancesʺ of the qualifying relative.  Id. at 63.  Rivas Plaza 

testified that he was his motherʹs primary caretaker, and that if he were removed to 

Ecuador, his mother would go with him despite an expectation of a lesser standard of 

medical care in Ecuador.  But Rivas Plaza also testified that his two sisters lived in the 

same house as him and his mother, and medical discharge records reflected that his 

mother was released into the care of her daughter.  In addition, while Rivas Plazaʹs 

mother testified that her two adult daughters could not take care of her because they 

were married, she later said that one daughter was single with one adult child and was 



                                             ‐ 4 ‐ 
 
                                                                                                 

unresponsive when asked if she had asked her daughters if they would help.  Given the 

agencyʹs explicit statements that it had considered Rivas Plazaʹs motherʹs age and 

health, and given the evidence that he had adult siblings in the United States who lived 

with and could help care for his mother, the agency both considered the relevant factors 

and did not ignore or ʺseriously mischaracterize[]ʺ any evidence.  Mendez, 566 F.3d at 

323. 

              Rivas Plaza also argues that the BIA abused its discretion by not 

explaining why the evidence he provided with his motion to reopen did not 

demonstrate that his sisters would be unable to care for his mother if he was removed.  

As noted above, the jurisdictional limitation on a final order of removal applies equally 

to the denial of a motion to reopen that is sufficiently connected to that final order.  See 

Durant, 393 F.3d at 115‐16.  Although Rivas Plaza contends that the BIA did not explain 

why his evidence was insufficient, the BIA clarified that the purported reasons why 

Rivas Plazaʹs sisters could not care for his mother, i.e., their own financial and medical 

hardships, did not demonstrate that they ʺcould not help outʺ or that those issues were 

so acute that their mother would suffer hardship upon his removal.  Certified Admin. 

R. 3.  Further, the BIA enumerated the evidence Rivas Plaza submitted in support of 

reopening, which included affidavits, tax returns, and medical records (one of which 

indicated that his mother lived with her daughter and that his mother had the 

assistance of a home health aide for ten hours every day) prior to determining that it 



                                             ‐ 5 ‐ 
 
                                                                                                  

did not demonstrate Rivas Plazaʹs prima facie eligibility for cancellation.  The BIA was 

not required to ʺexplicitly consider[]ʺ each item of evidence or even describe it perfectly.  

See Mendez, 566 F.3d at 323.  Because Rivas Plazaʹs challenge to the BIAʹs denial of 

reopening essentially contests the agencyʹs factual determination that the evidence 

failed to demonstrate the requisite hardship, it is insufficient to invoke our jurisdiction.  

See Barco‐Sandoval, 516 F.3d at 41. 

              We have considered Rivas Plazaʹs remaining arguments and conclude 

they are without merit.  For the foregoing reasons, the petitions for review are 

DISMISSED.   

                                           FOR THE COURT:  
                                           Catherine OʹHagan Wolfe, Clerk of Court 
 

 




                                             ‐ 6 ‐